Citation Nr: 0844421	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-44 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested 
by numbness in the fingertips, right hand, to include as 
secondary to arthritis of the right shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri	in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from February 1971 to January 1973, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In September 2006, the appellant testified at a Travel Board 
BVA hearing.  For the record, the Board observes that the 
Veterans Law Judge who conducted the September 2006 Travel 
Board hearing is no longer employed by the Board.  As such, 
the appellant was offered the opportunity to testify at 
another BVA hearing; however, he declined. See statement from 
appellant received in November 2007.  

The Board remanded the case for additional development in 
December 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  Thereafter, the Board determined that an addendum VA 
medical opinion was necessary in regards to the current claim 
on appeal and remanded the case once again in December 2007.  
Since then, the RO has recertified the claim to the Board.  

After reviewing all evidence of record, the Board finds that 
the RO substantively complied with the development requested 
by the Board in its December 2007 remand directives, even 
though it appears the RO readjudicated the issue on appeal in 
a Supplemental Statement of the Case rather than in a new 
rating decision. See December 2007 BVA decision, p. 16; 
October 2008 Supplemental Statement of the Case.  Since the 
appellant and his representative have been provided with a 
copy of the October 2008 Supplemental Statement of the Case 
explaining the reasons and basis for the denial of the 
appellant's right fingers/right hand service connection claim 
and been given an opportunity to respond, the Board concludes 
that no prejudice has occurred to the appellant in regards to 
the RO issuing a Supplemental Statement of the Case rather 
than a new rating decision; and that it may proceed with a 
merits review of the current claim on appeal.  
 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent and credible evidence of record demonstrates 
that the appellant does not have a disorder manifested by 
numbness in the fingertips, right hand, that is related to 
service or a service-connected disorder, to include his 
service-connected right shoulder disability.


CONCLUSION OF LAW

A disorder manifested by numbness in the fingertips of the 
right hand and numbness of the right hand was not incurred 
in, or aggravated by, active military service and has not 
been shown to be proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  


With respect to the appellant's claim of entitlement to 
service connection for a  disorder manifested by numbness in 
the fingertips, right hand (hereinafter referred to as a 
"right hand disorder") secondary to his service-connected 
right shoulder disability, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board finds that a letter dated in January 
2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately his responsibility to 
give VA any evidence pertaining to his right hand disorder 
claim.  In addition, the January 2008 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although 
the January 2008 letter was not sent prior to the initial 
adjudication of the appellant's claim, the Board finds that 
the belated notice was not prejudicial to him since the 
appellant was provided adequate notice, his claim was 
readjudicated, and the appellant was provided a Supplemental 
Statement of the Case explaining the readjudication of his 
claim in October 2008. Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records and VA treatment records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
In this regard, the record reveals that the appellant was 
afforded several VA examinations in February 2003, March 2007 
and June 2007 in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).  In addition, the Board requested an addendum 
medical opinion in December 2007 addressing the medical issue 
of aggravation in this case; and such an opinion was 
associated with the claims file in September 2008.  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's service connection claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 



B.  Law and Analysis

The appellant is presently service-connected for	traumatic 
arthritis of the right shoulder. March 2003 rating decision; 
BVA decisions dated in December 2006 and December 2007.  In 
this appeal, he seeks service connection for a right hand 
disorder he contends has developed as a result of his 
service-connected right shoulder disability. See December 
2004 statement in support of claim; September 2006 BVA 
hearing transcript.  For the record, the appellant does not 
contend, nor do his service medical records show, that he 
developed a right hand disorder that is or could be directly 
related to service.  He requests service connection for a 
right hand disorder on a secondary basis. Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection on a 
direct basis, a claimant must generally submit: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition to the foregoing, under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

While post-service medical records in this case contained in 
the claims file reveal the appellant has complained of right 
hand problems in the past and has a current diagnosis of 
upper extremity paresthesias due to sensory motor 
polyneuropathy (June 2007 VA examination report; September 
2008 VA addendum medical opinion), none of these records 
reference a medical opinion that links the appellant's upper 
extremity paresthesias to his period of service or to his 
service-connected right shoulder disability. See VA medical 
records dated from September 2001 to June 2006; VA 
examination reports dated in February 2003, March 2007 and 
June 2007.  In fact, the only evidence addressing the issue 
of causal connection are the VA examination reports of record 
dated in March 2007 and June 2007, and the September 2008 VA 
addendum medical opinion; all of which are unsupportive of 
the appellant's claim.  

Specifically, the Board observes that the appellant was 
examined in March 2007 by a VA doctor of osteopathic medicine 
and diagnosed with upper extremity paresthesias that the 
doctor opined was not due to the appellant's right shoulder 
disability. March 2007 VA examination report, p. 7.  However, 
while the March 2007 VA doctor had access to the appellant's 
VA medical records at the time of examination, he was not 
provided a copy of the appellant's claims file.  As such, the 
appellant was re-examined by the same doctor in June 2007.  
At that time, the doctor reviewed the appellant's claims file 
and his medical records, records that included an April 2007 
electrodiagnostic study.  Thereafter, the doctor opined that 
the appellant's upper extremity paresthesias (i.e., right 
hand disorder) was not due to his right shoulder disability 
but was rather a generalized sensory motor polyneuropathy 
which was more likely than not related to the appellant's 
history of alcohol intake. June 2007 VA examination report, 
p. 3.   

Due to the fact that secondary service connection can also be 
granted in cases where the evidence shows that a nonservice-
connected disorder has been aggravated by a service-connected 
disability, the Board sought an addendum VA medical opinion 
in December 2007 as to the medical probabilities that the 
appellant's current right hand/finger disability has been 
aggravated by his service-connected right shoulder 
disability. December 2007 BVA decision, pgs. 13-16.  In 
responding to the Board's request, the RO forwarded the 
appellant's claims file to the doctor of osteopathic medicine 
who prepared the March 2007 and June 2007 VA examination 
reports.  After reviewing the claims file again in detail, 
the doctor continued to diagnose the appellant with upper 
extremity sensory motor polyneuropathy that was more likely 
than not secondary to the appellant's alcohol intake. 
September 2008 VA medical opinion, p. 3.  Thereafter, he 
stated that he found the appellant's current right 
hand/finger disorder was not due to his service-connected 
right shoulder disability and had not been permanently 
aggravated by his right shoulder disability. Id., pgs. 3-4.  
In stating so, the doctor specifically used the words "not 
due to" rather than "less likely than not" since it was 
his opinion based upon his review of all of the evidence of 
record that there was no question that the appellant's right 
upper extremity numbness had no relationship whatsoever to 
his right shoulder condition. Id., p. 4.  In making this 
statement, the doctor referred to electrodiagnostic studies 
performed upon the appellant in April 2007 that he found 
unquestionably supported his opinion. Id.  As such, he 
ultimately opined that the appellant's right shoulder 
disability is not causally related to his current upper 
extremity numbness; nor has it aggravated the appellant's 
upper extremity numbness. Id.    

After thoroughly reviewing the claims file and all evidence 
of record, the Board finds the June 2007 and September 2008 
VA medical opinions to be dispositive in its analysis of this 
claim since they are the only competent evidence of record 
addressing the claimed relationship between the appellant's 
right hand disorder and his service-connected right shoulder 
disability.  In this instance, the appellant's statements and 
assertions pertaining to the etiology of his symptomatology 
are not sufficient to support his claim since the 
determinative issue involves a medical question; and 
therefore competent medical evidence is required to 
substantiate the claim. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, the Board finds the VA medical opinions not only 
to be persuasive and credible, but uncontroverted.  In light 
of these medical opinions and the lack of objective evidence 
associating the appellant's upper extremity polyneuropathy 
with his period of service or to a service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  As such, the 
appeal must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the appellant's claim, the doctrine is 
not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

Service connection for a disorder manifested by numbness in 
the fingertips, right hand, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


